Citation Nr: 0321534	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-02 037A	)	DATE
	)
	)


THE ISSUE

Whether a July 2, 1990 decision by the Board of Veterans' 
Appeals denying entitlement to a total disability rating 
based on individual unemployability (TDIU) should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran, who is the moving party, served on active duty 
from October 1968 to October 1970 and from July 1971 to 
December 1974. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") pursuant to a motion of the 
veteran for revision or reversal of a July 2, 1990 Board 
decision on the grounds of CUE.  


FINDINGS OF FACT

1.  A July 2, 1990 Board decision denied TDIU, finding that 
the veteran's service- connected disabilities did not 
preclude him from undertaking all forms of substantially 
gainful employment.

2.  The Board's July 2, 1990 decision failed to report or 
address pertinent evidence of record and was not supported by 
the evidence then of record. 


CONCLUSION OF LAW

The July 2, 1990 Board decision was clearly and unmistakably 
erroneous to the extent it denied entitlement to a total 
disability rating based on individual unemployability (TDIU).  
38 U.S.C.A. § 7111 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran challenges on the basis of CUE a July 2, 1990 
Board decision which denied his claim of entitlement to CUE.

[The Board wishes to make it clear at the outset of its 
discussion that there was a
another, separate Board decision dated July 2, 1990 which 
addressed four other issues.  That decision is not being 
challenged and it will be discussed no further herein.]

For the sake of simplicity, the Board will initially set 
forth the law and VA regulations which are relevant to its 
decision.  The Board will then analyze the veteran's motion, 
first addressing certain general contentions and then moving 
on to address each issue separately.  

Law and regulations

Board CUE

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400.  

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the United States Court of Appeals for Veterans Claims (the 
Court).  More specifically, it was observed that Congress 
intended that the VA adopt the Court's interpretation of the 
term "CUE".  Indeed, as was discussed in the notice of 
proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) [remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage].  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior Court decisions 
regarding CUE.

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:



§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The Board CUE regulations are congruent with Court decisions.  
The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error'." Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Law inapplicable to Board CUE claims

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law in November 2000.  The VCAA, 
among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify veterans and 
their representatives of any information or evidence 
necessary to substantiate their claims.  However, the VCAA is 
not applicable to claims of CUE, since CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001).  

The Board notes that the July 1990 Board decision in question 
here was issued prior to any relevant precedential decisions 
by the Court.  Holdings of the Court do not have retroactive 
effect unless specifically determined to have such effect, 
but rather are binding on pending claims and claims filed 
only after the date of the Court decision.  Generally, see 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991); see also 
Berger v. Brown, 10 Vet. App. 166, 170 (1997) [opinions of 
the Court that formulate a new interpretation of law 
subsequent to a final VA decision cannot be basis of CUE 
claim].  Review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed at the time that the challenged decision was made.  
See 38 C.F.R. § 20.1403(b)(1); see also Russell, supra.  
Therefore, the Board will confine its review to the record as 
it existed at the time the July 2, 1990 decision was 
promulgated.  

Given the rigorous nature of CUE, the "benefit of the 
doubt" rule of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not apply to 
clear and unmistakable error claims.  See 38 C.F.R. 
§ 20.1411(a).



TDIU

The law and regulations generally pertaining to entitlement 
to TDIU have remained essentially unchanged since the Board 
July 1990 decision.  In general, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  
However, if there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

Analysis

The veteran has made several allegations to the effect that 
CUE exists in the July 2, 1990 Board decision.  The veteran's 
allegations in essence amount to disagreement as to how the 
evidence was weighed by the Board and do not, as a matter of 
law,  raise a valid claim of CUE.  See Crippen v. Brown, 9 
Vet. App. 412 (1996). However, the Board itself has 
identified certain deficiencies in the Board's July 2, 1990 
decision which do constitute CUE.
  
As of  July 1990, the veteran was service connected for post-
traumatic stress disorder, rated as 50 percent disabling; the 
residuals of a left hand injury, rated as 30 percent 
disabling; and pseudofolliculitis, rated as 30 percent 
disabling.  He therefore met the schedular requirements for 
TDIU.  Where a claimant meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
as the veteran did in 1990, the only remaining question is 
whether he was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

The Board concluded in July 1990 that the "evidence of 
record does not support a conclusion that the veteran is 
unable to work solely due to his service-connected 
disabilities."  The following relevant evidence was then of 
record:
?	An October 1988 VA outpatient treatment note concerning 
the veteran's PTSD and noting that he was not stable 
enough to work at that time;
?	A January 1989 letter from J.P., M.D., discussing the 
veteran's PTSD and indicating that he was unable to work 
and his symptoms were sufficient to make it extremely 
unlikely that he could successfully hold a job for any 
length of time;
?	The report of a January 1989 VA psychiatric examination 
indicating that the veteran was occupationally impaired 
due to his mental disorder; and
?	A December 1989 letter from Dr. P., which stated that 
the veteran was permanently and totally disabled as a 
consequence of PTSD.

The Board concluded that the veteran was not unemployable due 
to his service-connected disabilities.  The Board's 
discussion initially touched upon the veteran's service-
connected left upper extremity and skin disabilities, 
although there was no discussion of how those disabilities 
impacted on his employability.  Turning to the veteran's 
service-connected PTSD, the Board noted the medical opinions 
which indicated that the veteran was unemployable due to 
PTSD.  The Board further noted that the veteran had quit his 
last job in June 1986, and stated "the veteran's inability 
to work at a specific job does not establish that he is 
unemployable."     

Part of the Board's discussion focused on the statement 
contained in the January 1989 VA examination report that the 
veteran was "socially withdrawn occupationally impaired", 
which the Board stated did not equate to a finding of  
unemployability.  Although that is true, the phrase 
"occupationally impaired" cannot be reasonably read to 
stand for the opposite conclusion, that the veteran was not 
unemployable.  The January 1989 examiner's statement did not 
address the pertinent issue of unemployability one way or the 
other.  The VA examiner's statement was, at worst, neutral.  

In addition, the VA psychiatric examiner's conclusion was 
limited to the impact of the veteran's service-connected 
PTSD, alone, on his employability.  As explained above, the 
matter of TDIU is resolved by evaluating the impact of all 
service-connected disabilities on employability.  The veteran 
had two other service-connected disabilities, each evaluated 
as 30 percent disabling.  Thus, even if the VA examiner had 
stated that the veteran was not unemployable due to PTSD, 
this manifestly would not have answered the question of 
whether all of his disabilities, taken together, rendered him 
unemployable.  

In essence, the Board took the ambiguous January 1989 
statement of the VA psychiatric examiner, interpreted it 
unambiguously as indicating that the veteran's PTSD did not 
render him unemployable, further ignored the fact that even 
as so interpreted the statement did not address the impact of 
all of the veteran's disabilities on his employability, and 
finally used the statement as a cornerstone of its denial of 
TDIU.    

Moreover, there was additional evidence in the veteran's 
favor that the Board did not consider, or at least address in 
its decision.  The Board's July 2, 1990 decision  listed 
evidence considered as VA outpatient treatment records 
through October 1988.  However, also of record at the time, 
but not mentioned by the Board, was a later, November 1989 
treatment note indicating that the veteran continued to have 
intermittent exacerbations of PTSD and, during those periods, 
he was not stable enough for full-time employment.  This 
opinion further supported the veteran's claim for TDIU, yet 
it was not discussed by the Board.

The Board's July 1990 denial of TDIU was supported by 
inference and innuendo, not facts.  As an example, the Board 
alluded to "a history of alcohol abuse . . . for which 
service connection is not in effect."  That statement, 
although true, was irrelevant to the Board's deliberations, 
since nowhere in the record is there any indication that the 
veteran's unemployability was due to alcoholism.  Similarly, 
the Board alluded to "a left foot and leg disorder, for 
which service-connection is not in effect.  Here, too, the 
implication is that these non service-connected disorders 
impacted on the veteran's employability.  However, the Board 
never actually discussed the matter.  

In addition, as noted above, the Board described the 
veteran's service-connected upper extremity and skin 
disabilities, leaving the impression that they were of little 
consequence.  However, their impact on the veteran's 
employability was never actually discussed.  

A review of the record as of July 2, 1990 thus demonstrates 
that there was no medical or other evidence which indicated 
that the veteran was employable.  In fact, all of the 
evidence which specifically addressed the matter indicated 
the opposite.

Ordinarily, any argument with the way the Board evaluates the 
evidence amounts to a mere disagreement with the Board's 
weighing of the facts, and does not rise to CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) [CUE is more than more than a simple 
disagreement as to how the facts were weighed or evaluated].  
However, the heart of this case is not a mere quibble over 
the Board's weighing of conflicting evidence.  Rather, the 
concern here is whether there was any evidence supporting the 
Board's conclusion that the veteran was employable, 
notwithstanding several service-connected disabilities.  

The one element of this case that is incontrovertible is the 
absence of any objective evidence which is sufficient to 
support the 1990 Board finding that the veteran was capable 
of employment.  With all the medical evidence either stating 
that the veteran was unemployable or being neutral in that 
respect, an objective mind looking at the evidence that was 
of record in 1990 would be forced to conclude that the 
evidence compelled a certain outcome.  In other words, it was 
undebatable that the claim should have been granted.  

It must be concluded that the Board committed clear and 
unmistakable error by determining that the veteran was 
employable, when all the evidence then of record clearly 
showed otherwise.  The standard for CUE is "whether 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
See Russell, 3 Vet. App. at 313.  The Board's July 1990 
decision was not supported by any evidence whatsoever and was 
therefore not in accordance with law.  
 
The Board is not now second guessing the July 1990 decision 
by attempting to decide what weight should have been afforded 
the evidence.  Rather, the Board has concluded that there was 
no evidence upon which the Board could have reasonably relied 
in denying the veteran's claim.  If the Board had examined 
all of the facts in adequate depth, it could have only 
concluded that the veteran was incapable of either obtaining 
or retaining employment.  The July 2, 1990 Board decision 
thus was tainted by CUE.  

If evidence establishes error, the prior decision shall be 
reversed or revised.  
38 U.S.C.A. 7111; 38 C.F.R. 20.1400.  Accordingly, TDIU is 
hereby granted based on CUE in the Board's July 2, 1990 
decision.  


ORDER

The motion for revision or reversal of the July 2, 1990 
decision of the Board of Veterans' Appeals is granted; TDIU 
is granted effective as if this decision was made on July 2, 
1990.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




